Citation Nr: 9923359	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-33 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer claimed as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision, in which the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for skin 
cancer as a result of exposure to ionizing radiation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant participated in Operation CASTLE, and was 
exposed to no more than 1.172 rem gamma of ionizing radiation 
in service.

3.  The appellant's skin cancer was not caused by his 
exposure to ionizing radiation in service.

4.  The appellant's skin cancer was first shown medically 
many years after service, and there is no competent medical 
evidence linking skin cancer to active service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, VA has received radiation dose 
information from the Defense Nuclear Agency (DNA), the 
Department of the Army Radiation Dosimetry Center and the 
Department of Energy.  Also, a medical opinion has been 
obtained from the VA Chief Public Health and Environmental 
Hazards Officer.  The record does not reveal any further 
evidence which may be available concerning the claim on 
appeal, and the evidence of record is sufficient to decide 
the case.  The Board accordingly finds that the duty to 
assist the appellant as mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

The appellant contends that his skin cancer stems from his 
exposure to ionizing radiation during Operation CASTLE.  
According to his September 1998 hearing before the RO, as 
well as his various statements of record, he indicated that 
he was principally stationed at "Site Tilda."  At this 
site, his duties included guarding the door to the bomb 
assembly building for the NECTAR shot.  He stated that he 
wore film badges everyday.  He believed that he was exposed 
to radiation during an instance when an alarm was sounded in 
the assembly building.  For shot NECTAR, he indicated that he 
was stationed in an open area, wearing black goggles and 
fatigues, 19 miles away from ground zero.  He recalled that 
the explosion was so bright that he could see through the 
sand and into the coral rock.

The appellant further alleges that it was at Site Tilda that 
he witnessed shots BRAVO, ROMEO, KOON, UNION and YANKEE 
detonated at the Bikini Atoll approximately 180 miles away.  
He recalled that a cloud and gush of wind from shot BRAVO had 
passed over him.  He stated a film badge recorded a reading 
of "1 roentgen" following an exposure to radioactive 
fallout while on a boat patrol mission.  He finally recalled 
fishing in contaminated waters.  Post- service, he was 
employed mainly in construction work, and he was not aware of 
having been exposed to any ionizing radiation or excessive 
sunlight.  He denied a family history of cancer.  In his 
opinion, he had between "1.001 - 3.000 REM" of exposure in 
service.  He opined that his service exposure to ionizing 
radiation was sufficient and severe enough to have caused his 
skin cancer.

The appellant's pre- induction examination, dated in March 
1953, and his separation examination, dated in May 1955, 
reveal "normal" clinical evaluations of the skin.  There is 
no evidence of any in-service complaint, treatment, 
manifestation or diagnosis of skin cancer.  Service records 
reveal that he served as a military policeman with Military 
Police Detachment, Task Group 7.2, Joint Task Force SEVEN 
(JTF 7), and confirm that he participated in atmospheric 
testing during Operation CASTLE at the Eniwetok Proving 
Ground, Marshall Islands.  A May 1954 letter of appreciation 
from U.S. Army Major John S. Gibson confirms that he was 
stationed as a military policeman at Site Tilda, Eniwetok 
Atoll, during the period from November 21, 1953 to May 15, 
1954.

In March 1994, the appellant sought VA treatment for 
ulcerative lesions of the right temporal and nose areas which 
had been "slow growing one year."  He also had a growth on 
the palm of the right hand which was suspicious for squamous 
cell carcinoma.  Biopsy results, dated in April 1994, 
indicated a diagnosis of basal cell carcinoma of the temporal 
region and nose.  In May 1994, he reported a "10- 15" year 
history of skin cancer of the right palm which had waxed and 
waned in size.

In a letter dated in August 1994, DNA confirmed that the 
appellant participated in the U.S. atmospheric nuclear 
weapons tests at Operation CASTLE.  In general, the average 
radiation dose received by the approximately 200,000 
Department of Defense participants in nuclear weapons tests 
from 1945 to 1962, as well the occupational forces of 
Hiroshima and Nagasaki, was approximately 0.6 rem.  As a 
reference point, federal guidelines permitted radiation 
workers to be exposed 5 rem of external exposure per year.  A 
rem was defined as a unit of radiation exposure in man.

DNA reported that, while medical science had no proof that 
exposure to low levels of radiation was hazardous to health, 
scientists generally assumed that even low levels of exposure 
carry some risk.  For example, reports issued by the United 
Nations Scientific Committee on the Effects of Atomic 
Radiation and the NAS (Health Effects of Exposure to Low 
Levels of Ionizing Radiation, Biological Effects of Radiation 
[BEIR V, December 1989]) projected that if 20,000 individuals 
were each exposed to 0.5 rem of ionizing radiation, 4 to 5 
cases of fatal cancer could possibly result.  This figure 
could be contrasted with current National Cancer Institute 
statistics which showed that, of this same group of 20,000 
individuals, about 3,200 could be expected to die of cancer 
from causes other than radiation exposure.

According to a "Fact Sheet" published by the DNA in 
December 1981, Operation CASTLE consisted of a six- 
detonation test of large- yield thermonuclear, or hydrogen, 
devices held principally at the Enewetak and Bikini Atolls in 
the northwestern Marshall Islands in the Central Pacific 
Ocean.  The first event of this series, designated BRAVO, had 
a yield of 15 MT (megatons) and was the largest device ever 
detonated in atmospheric nuclear testing by the U.S. 
Government.  A megaton was defined as the approximate energy 
release of the explosion of one million tons of TNT.  BRAVO, 
which was held in a sandpit on Nam Island, had significantly 
exceeded its yield and released large quantities of 
radioactive materials into the atmosphere.  These material 
were caught up in winds that spread the particles over a much 
larger area than anticipated and resulted in the 
contamination and exposure of some individuals either 
stationed or residing in distant atolls or aboard various 
vessels.  Acute radiation effects were observed among some of 
these people.

A limited number of JTF 7 personnel, which consisted of 
10,110 military and civilian personnel, received radiation 
exposures considerably in excess of the initially established 
maximum possible exposures (MPE).  This operational limit was 
established at 3.9 roentgens (R) gamma within any 13- week 
period during the operation.  In particular, 3 members of the 
U.S. Navy Bikini Boat Pool had heavily exposed badges with 
readings from 85 to 96 R, and 28 Army and Air Force Personnel 
had film badge exposures that read as high as 78 R.  All of 
these men were evacuated at Kwajalein.  BRAVO fallout on some 
Navy ships also resulted in additional personnel who had 
exposures approaching or exceeding the CASTLE MPE of 3.9 R.  
To allow for operational completion of the remaining CASTLE 
shots, it became necessary to issue a number of waiver 
authorizations permitting exposures of as much as 7.8 R.  In 
a limited number of cases, even this level of exposure was 
exceeded.

As a result of BRAVO, 21 individuals on the USS PHILIP (DDE-
498) and 16 individuals on the USS BAIROKO (CVE-115) 
sustained small skin lesions classified as beta burns.  The 
affected personnel received radiological contamination while 
on the weather deck or stationed near ventilation blowers.  
The USS PATAPSCO (AOG-1), a Navy gasoline tanker located 
approximately 180- 195 nautical miles northeast of ground 
zero, received fallout as it returned to Pearl Harbor.  
Estimated exposures ranged from 3.3 R to a worst case 
scenario of 18 R.

The other five CASTLE detonations, ROMEO (held on a barge in 
BRAVO crater), KOON (held on the surface of Eneman Island), 
UNION (held on a barge in a lagoon off Iroij Island), YANKEE 
(held on a barge in UNION crater) and NECTAR (held on 
Enewetak in a crater from a tests series conducted in 1952), 
"did not produce significant, unexpected personnel radiation 
exposures."  In summary, while small numbers of CASTLE 
personnel did receive exposure in excess of imposed 
standards, by far the largest portion did not.  In fact, the 
radiation exposure for JTF 7 personnel at CASTLE averaged 
about 1.7 R.  An attached summary revealed that 1,503 Army 
personnel were film badged during Operation CASTLE.  Of those 
personnel, 27 were exposed to 0 rem, 1,276 were exposed to 
between .001 and 1.000 rem, 121 were exposed to between 
1.1001 and 3.000 rem, 60 were exposed to between 3.001 and 
5,000 rem, 8 were exposed to between 5.001 and 10.00 rem and 
3 were exposed to over 10.0 rem.  Doses were unavailable for 
8 Army personnel, and "zero doses were not recorded in the 
Consolidated List of CASTLE Radiological Exposures for many 
units."

During Operation Castle, an extensive radiological safety 
program provided film badges to a large portion of the 
participating personnel, to include persons likely to be 
exposed to radiation as well as a representative group of the 
remainder.  An extensive weather forecasting group was 
established in order to predict wind directions and areas of 
potential fallout.  Personnel were evacuated from danger 
areas before each detonation, and reentry to contaminated 
areas was restricted to personnel required to retrieve 
important data.  The amount of radiation exposure for these 
personnel was monitored.

VA skin examination, dated in November 1995, revealed a 
diagnosis of status post- radiation therapy to unknown type 
of skin cancer of the palm of the right hand and status post- 
excision of unknown type of skin cancer of the right 
forehead.  The examiner observed that the appellant had 
extensively sun- damaged skin and scarring of all sun exposed 
areas, including the trunk.  The examiner also opined that 
the appellant's "H- bomb" testing "may very well have 
played a role in his skin damage and malignant lesions."

In a letter dated in April 1996, DNA reported that a careful 
search of dosimetry data revealed a "recorded dose of 0.000 
rem gamma" for the appellant.  A scientific dose 
reconstruction indicated that the appellant would have 
received a probable dose of 0.692 rem gamma with an upper 
bound of 0.9 rem gamma.  Based upon a scientific dose 
reconstruction titled Neutron Exposure for DoD Nuclear Test 
Personnel (DNA-TR-84-405), it was estimated that he had 
virtually no potential for exposure to neutron radiation due 
to his distance from ground zero.  Scientific research from 
the National Council on Radiation Protection and Measurements 
was reported as showing that high, large skin doses as well 
as high- intensity localized exposure (as from hot particle 
contamination) to small areas of skin involved an "extremely 
small" risk of developing skin cancer. 

A unit history of the 7126th Army unit personnel revealed 
that Task Group 7.2 assumed responsibility for the garrison 
forces on Enewetak and Bikini Atolls.  The unit's primary 
operating location was at Enewetak and Parry Islands.  As a 
result of BRAVO, ROMEO and NECTAR, the Enewetak Atoll did 
experience measurable fallout.  However, such fallout was 
considered relatively light and did not alter daily work 
routines or require evacuation.  Shot NECTAR produced "very 
little fallout" on the residence islands.

A study of the dose reconstruction methods used by the 
Nuclear Test Personnel Review (NPTR) (a program of the DNA), 
conducted by the Committee on Dose Assignment and 
Reconstruction for Service Personnel at Nuclear Tests of the 
National Research Council (NRC), reported that the NPTR's 
principal source of information consisted of film badge 
information contained in a master file maintained by the 
Reynolds Electrical and Engineering Company.  This file 
contained more than 230,000 entries on about 143,000 of the 
203,000 military and civilian personnel.  Based upon studies 
conducted by the National Bureau of Standards in 1950, it was 
estimated that the film badges generally "read too high."  
The NRC found that the procedures used by NPTR to estimate 
external radiation doses were reasonably sound.  In the ideal 
case, a complete film- badge record was available, although 
it could not be ascertained that the film- badge records 
accurately reflected a person's total exposure through 
participation in the nuclear tests.  In the least favorable 
case, no film- badge data was available and the estimate 
could only be inferred from information such as a person's 
work schedule and survey meter measurements.  When an 
unbadged person belonged to a group of which some members 
wore film badges, the dose assigned by the Navy to that 
person was the 95th percentile dose received by group members 
to whom badges were assigned.  This procedure had the 
"effect of increasing the estimates for most veterans whose 
dose was assessed this way."  Despite the uncertainties, it 
appeared that 99 percent of the personnel received doses of 
less than 5 rems, which was approximately the average dose 
received by the general population during the last 30 three 
years from exposure to natural radiation and the use of 
ionizing radiation during medical procedures.

In a memorandum dated in May 1996, the VA Chief Public Health 
and Environmental Hazards Officer reported that DNA had 
estimated that the appellant was exposed to 0.692 rem gamma 
with an upper bound of .09 rem gamma and virtually no 
potential for neutron exposure.  It was noted that the CIRRPC 
Science Panel Report Number 6, 1998, did not provide 
screening doses for skin cancer.  However, it was noted that 
skin cancer usually was attributed to ionizing radiation at 
high doses (e.g. several hundred rads).  According to BEIR V, 
pages 325 to 327, excess numbers of basal cell cancers had 
been reported in margins of irradiated areas which had 
received estimated doses of 9- 12 rads.  In light of the 
above, the VA Chief Public Health and Environmental Hazards 
Officer opined that it was unlikely that the appellant's 
basal cell skin cancers could be attributed to exposure to 
ionizing radiation in service.

By letter dated in June 1996, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, there appeared to be no reasonable 
possibility that the appellant's skin cancer was the result 
of radiation exposure.

Research conducted by the U.S. Department of Energy in 
December 1996 estimated that the appellant was exposed to a 
total whole body dose of 692 millirem (mrem) (1 rem = 1000 
mrem).  It was noted that this estimate was based upon a dose 
reconstruction provided by DNA.

In a letter dated in January 1997, the Chief of the U.S. Army 
Ionizing Radiation Dosimetry Center reported that his office 
was unable to locate any records of exposure to ionizing 
radiation for the appellant.

An NPTR dose information sheet, dated in February 1997, 
indicated that the appellant was exposed to 0.663 rem gamma 
during Operation CASTLE, and 0.129 rem gamma for the 
remainder of 1954.  His total operation dose was estimated at 
0.792 rem gamma.  Attached were film badge sheets without 
readings and marked "PRIVACY ACT MATERIAL REMOVED."  There 
was one "assessed" reading of his accumulated exposure to 
200 "mr" during Operations UNION, YANKEE and NECTAR.

In August 1997, the U.S. Department of Energy provided a 
revised dose estimate which indicated that the appellant was 
exposed to a total whole body dose of 792 mrem.  It was noted 
that this estimate was based upon a dose reconstruction 
provided by DNA.  There is also a notation that the 
"assessed" reading of his accumulated exposure during 
Operations UNION, YANKEE and NECTAR was "deactivated and 
replaced with a reconstructed dose which [wa]s higher."

At his appearance before the RO in 1998, the appellant 
submitted an NTPR dose information summary, dated in August 
1994, which indicated that he was exposed to 1.085 rem gamma 
during Operation CASTLE, and 0.087 rem gamma for the 
remainder of 1954.  His cumulative operation dose was 1.172 
rem gamma.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Basal cell carcinoma, which is a form of skin cancer, is not 
subject to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(d).  However, skin cancer is 
subject to service connection as a "radiogenic" disease 
under the provisions of 38 C.F.R. § 3.311(b)(2)(vii).

In order for the disease process of skin cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
appellant was exposed to ionizing radiation during service 
and that his skin cancer was first manifested five years or 
more after his radiation exposure.  38 C.F.R. § 3.311(b) 
(1998).  The appellant, through his participation in 
Operation CASTLE, is deemed to have been a radiation-exposed 
veteran, as defined by VA law and regulations.  38 C.F.R. 
§ 3.309(d)(3)(iv)(J).  VA medical records show that his basal 
cell carcinoma was first manifested more than five years from 
his in-service exposure.

A 1994 DNA reconstruction indicated that the appellant was 
exposed to 1.172 rem gamma during service.  In 1996, DNA 
downwardly revised this figure as 0.692 rem gamma with an 
upper bound of 0.9 rem gamma.  In 1997, DNA indicated an 
upwardly revised figure of 0.792 rem gamma, and this 
additional 0.10 rem gamma revises the 1996 upper bound 
estimate to 1.000 rem gamma.  The difference between the 1994 
estimate of 1.172 rem gamma and the current upper bound 
estimate of 1.000 rem gamma is not material for VA purposes.  
See generally 38 C.F.R. § 3.311(a)(3)(i) (1998).  Dosimetry 
data is reported as showing a "recorded dose of 0.000 rem 
gamma."  With application of the benefit of the doubt, the 
Board will assume that the appellant was exposed to not more 
than 1.172 rem gamma during service.

In May 1998, the VA Chief Public Health and Environmental 
Hazards Officer opined that it was unlikely that the 
appellant's skin cancer was caused by exposure to ionizing 
radiation in service.  In this respect, it was reported that 
excess numbers of basal cell cancers had been reported with 
margins of skin areas which received estimated doses of "9- 
12 rads" or higher.  The higher 1.172 rem gamma dose 
estimate assumed by the Board falls considerably short of the 
level of radiation exposure correlated with the development 
of basal cell carcinoma, and there is no medical evidence of 
record which shows a causal connection between the 
appellant's skin cancer and his in- service exposure.  In 
this respect, the VA examiner's opinion that "H- bomb" 
exposure "may very well" have played a role in development 
of the appellant's skin cancer is speculative, see Obert v. 
Brown, 5 Vet.App. 30, 33 (1993), and is not grounded upon 
consideration of his actual level of radiation exposure.  
Based upon the foregoing, the Board finds, by a preponderance 
of the evidence, that the appellant's skin cancer was not 
caused by his exposure to ionizing radiation in service and, 
accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for skin cancer if he can establish that 
his disability was incurred or aggravated by service under 
the general laws and regulations governing VA compensation 
entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
1991).  See also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 
1994).  A malignant tumor that is manifested to a degree of 
10 percent or more within one year of separation from service 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In this case, there is no evidence that the appellant's skin 
cancer was present until many years after his separation from 
service.  There is no medical evidence showing manifestations 
of skin cancer in service, or within one year therefrom, nor 
is there competent or probative evidence linking this disease 
process to service.  Because there is no evidence linking 
skin cancer to service, either on a direct or a presumptive 
basis, the claim must be denied.

In the present case, the appellant contends that he was 
exposed to a higher level of radiation than estimated by DNA, 
and that a causal relationship, or nexus, exists between such 
exposure and his skin cancer.  Generally, he is deemed 
competent to describe symptomatology and factual information 
within his personal knowledge and observation; however, as a 
lay person, he is not competent to render a scientific or 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Grottveit, 5 Vet.App. at 93.

Specifically, the appellant argues that the DNA dose 
reconstruction is not based upon his actual film badge 
readings.  In this respect, he notes that his film badge 
records are marked as "PRIVACY ACT MATERIAL REMOVED."  In 
April 1996, DNA reported that dosimetry data showed a 
"recorded dose of 0.000 rem gamma."  This finding was based 
upon consideration of the "redacted" film badge readings, 
if any, and is consistent with documentation of record which 
reveals that film badge readings for some Army personnel are 
reported as showing 0 rem gamma.  It is also noted that 
"zero doses were not recorded in the Consolidated List of 
CASTLE Radiological Exposures for many units."  As such, 
there is no basis of record to substantiate the appellant's 
contentions that he registered positive film badge readings 
during service.

Additionally, the appellant argues that the DNA dose 
reconstructions are inaccurate and inconsistent.  As stated 
above, the difference between the 1994 estimate of 1.172 rem 
gamma and the current upper bound estimate of 1.000 rem gamma 
is not material for VA purposes.  His most recent estimate 
indicates that his "assessed" reading of his accumulated 
exposure during Operations UNION, YANKEE and NECTAR was 
"deactivated and replaced with a reconstructed dose which 
[wa]s higher."  The NPTR dose reconstruction methods have 
the effect of "increasing the estimates for most veterans."  
In any event, the evidence shows that personnel who exceeded 
3.9 rem gamma during Operation CASTLE were required to sign 
waivers.  Accordingly, the evidence of record shows that, 
more likely than not, the currently assigned reconstructed 
dose estimate is higher than the level of his actual exposure 
during service.  Nonetheless, the Board has afforded him the 
benefit of the doubt by consideration of the 1.172 rem gamma 
dose estimate.


ORDER

Service connection for skin cancer claimed as a result of 
ionizing radiation is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

